                 Case 20-21121-LMI              Doc 9      Filed 10/20/20         Page 1 of 55




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION


                                                      CASE NO.: 20-21121-LMI
IN RE:                                                CHAPTER 13

WALTER GARCIA,

            Debtor.
_______________________/

              MOTION FOR RELIEF FROM STAY AND CO-DEBTOR STAY
           (Expedited Relief is Requested as the Property securing Creditor’s debt is vacant and uninsured)


         COMES NOW, A&S Capital LLC, (“Creditor”) by and through its undersigned attorney,

and moves the Court pursuant to 11 U.S.C. Sections 362(d)(1)(2) and 1301 and Bankruptcy Rule

4001, for relief from Stay and the Co-Debtor stay, and states:

         1. The Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362, FRBP

4001(a) and the various other applicable provisions of the United States Bankruptcy Code,

Federal Rules of Bankruptcy Procedure and the laws of the United States of America.

         2. The Debtor(s) listed above (the “Debtor(s)”) filed a voluntary petition pursuant to

Chapter 13 of the Bankruptcy Code on October 13, 2020.

         3. On or about May 22, 2018, 2501 Del Lago LLC, a Florida limited liability company

hereafter “Borrower,” executed and delivered a promissory note to Creditor in the principal

amount of $3,225,000.00 and a mortgage securing same. Exhibit “A”

         4. On or about May 22, 2018, Debtor executed a personal guaranty of the debt. Exhibit

“B”
               Case 20-21121-LMI          Doc 9    Filed 10/20/20     Page 2 of 55




       5. Creditor owns and holds the note, mortgage and the other loan documents which are in

default. The property securing the debt is owned by Borrower and not the Debtor. Creditor’s

address for payment is: 2999 NE 191 Street #808 Miami, FL 33180.

       6. Borrower is currently in possession of the property secured by the note and mortgage,

which property is described as follows:

       Lot 9, DEL LAGO ISLE, according to the Plat thereof, as recorded in Plat Book 42, at
       Page 2, of the Public Records of Broward County, Florida.

        a/k/a 2501 Del Lago Drive, Ft. Lauderdale, FL 33316

       7. On September 29, 2020 Creditor obtained a Final Judgment of Foreclosure against

Borrower in the Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida, in

the amount of $3,192,406.00 (the “Judgment”). Exhibit “C” Said Judgment confirms Creditor’s

interest in the Co-Debtor(s) property located at 2501 Del Lago Drive, Ft. Lauderdale, FL 33316

and as legally described in the attached Judgment.

       8. The estimated value of the property is $2,800,000. The basis for the estimated value is

based upon an appraisal of the property. Exhibit “D”

       9. Creditor is entitled to relief from the Stay and the Co-Debtor stay, and in support

hereof affirmatively states that Debtor is not the owner of the subject property, Creditor is not

adequately protected as there is no equity in the property, Borrower and Debtor are not making

adequate protection payments to Creditor, and Borrower and Debtor have failed to maintain

insurance on the property as required by the terms of the mortgage. Moreover, the

property is vacant, which condition puts Creditor’s collateral at increased risk of loss.

       10. Finally, stay relief is appropriate as Debtor is over the debt limit for Chapter 13 as set

forth in 11 USC §109(e) and cannot confirm a plan of reorganization thereunder.
               Case 20-21121-LMI        Doc 9    Filed 10/20/20     Page 3 of 55




       WHEREFORE, Creditor, A&S Capital LLC, prays the Court enter an order granting it

relief from the Stay and Co-Debtor stay and waiver of the fourteen (14) day stay of the Order

Granting Relief pursuant to Bankruptcy Rule 4001 (a)(3) so it may enforce its state court rights

against the Property in rem, and its rights against Borrower/Co-Debtor, 2501 Del Lago LLC.

     I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA, AND I AM
IN COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS
COURT SET FORTH IN LOCAL RULE 910(A).

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via regular

mail on October 20, 2020 to: Walter Garcia, 900 Biscayne Blvd., Apt. 5602, Miami, FL 33132

and 2501 Del Lago LLC, c/o Walter Garcia, Manager, 900 Biscayne Blvd., Apt. 5602, Miami, FL

33132 and the following parties were served by Notice of Electronic transmission on the 20th day

of October, 2020 to: Ben R. Hetfeld, Esq., Crexent Business Center, 6625 Miami Lakes Drive

#310, Miami Lakes, FL 33014; and Nancy K. Neidich, Chapter 13 Trustee, P.O. Box 279806,

Miramar, FL 33027.

                                             SAX, WILLINGER & GOLD
                                             Attorney for Creditor A&S Capital LLC
                                             600 S. Andrews Avenue
                                             Suite 401
                                             Ft. Lauderdale, FL 33301
                                             (305) 591-1040
                                             E-mail: sgold@swglawyers.com

                                               /s/ Stuart M. Gold
                                             STUART M. GOLD, ESQ.
                                             Florida Bar No.: 265421
                Case 20-21121-LMI          Doc 9       Filed 10/20/20   Page 4 of 55




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                         CASE NO.: 20-21121-LMI
IN RE:                                                   CHAPTER 13

WALTER GARCIA,

            Debtor.
_________________________/

          ORDER GRANTING RELIEF FROM STAY AND CO-DEBTOR STAY

       THIS CAUSE came on to be heard on ______________, 2020 at _____ a.m., upon the

Motion for Relief from Stay and Co-Debtor Stay filed by Creditor, A&S CAPITAL LLC

[ECF     ], and the Court based on the record, it is

       ORDERED as follows:

       1. Creditor's Motion for Relief from Stay and Co-Debtor Stay be, and the same is hereby

granted in Order that Creditor may commence or conclude foreclosure proceedings upon the

                                              Page 1 of 2                    Proposed Order
               Case 20-21121-LMI        Doc 9     Filed 10/20/20     Page 5 of 55




following described property:

      Lot 9, DEL LAGO ISLE, according to the Plat thereof, as recorded in Plat Book 42, at
      Page 2, of the Public Records of Broward County, Florida.

      a/k/a 2501 Del Lago Drive, Ft. Lauderdale, FL 33316

      2. This Order is entered for the purpose of allowing Creditor to obtain an in rem

judgment against the property and to pursue its claims against the Co-Debtor 2501 Del Lago LLC

Creditor shall not seek nor obtain an in personam judgment against the Debtor.

      3. The 14 day stay of the Order Granting Relief pursuant to Bankruptcy Rule 4001(a)(3) is

waived so that Creditor may forthwith enforce its lien rights in State Court by proceeding with its

action to foreclose on the property which secures the mortgage.



Copies furnished to:

Stuart M. Gold, Esq.
600 S. Andrews Avenue, Suite 401
Fort Lauderdale, FL 33301
Telephone: (305) 591-1040
Email: sgold@swglawyers.com

Stuart M. Gold. is hereby directed to provide a conformed copy of this Order to all parties-in-
interest and to file a Certificate of Service as to same)




                                              ###

                                           Page 2 of 2
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 6 of 55
                                                            EXHIBIT "A"
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 7 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 8 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 9 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 10 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 11 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 12 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 13 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 14 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 15 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 16 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 17 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 18 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 19 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 20 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 21 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 22 of 55
                                                             EXHIBIT "B"
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 23 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 24 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 25 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 26 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 27 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 28 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 29 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 30 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 31 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 32 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 33 of 55
                    Case 20-21121-LMI Doc 9 Filed 10/20/20 Page 34 of 55
                                                                       EXHIBIT "C"
Filing # 113114445 E-Filed 09/09/2020 09:23:22 PM




                            IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD COUNTY, FLORIDA

          CASE NO. CACE19025416                   DIVISION 11            JUDGE Andrea Gundersen

     A&S Capital LLC
     Plaintiff(s) / Petitioner(s)
     v.
     2501 Del Lago LLC , et al
     Defendant(s) / Respondent(s)
     ____________________________/

                  ORDER GRANTING MOTION FOR SUMMARY FINAL JUDGMENT

     THIS CAUSE came before me on September 9, 2020 upon Plaintiff's Motion For Summary
     Final Judgment For Foreclosure and Assessment of Reasonable Attorney’s Fees, and the
     Court having examined the documents and pleadings filed herein and being otherwise fully
     advised, it is



          ORDERED AND ADJUDGED as follows:



       1. Amounts Due. Plaintiff, A&S CAPITAL, LLC, a Florida limited liability company, whose
     address is 2999 NE 191 St, Unit 808, Aventura, FL 33180 is due:

          Principal..................................................................................... $2,800,000.00
             Interest to date of this Judgment (September 9,2020)........... $ 525,000.00
             Title Search Expense............................................................. $                   275.00
             Attorneys Fees total............................................................... $                4,500.00
             Court Costs, now taxed........................................................... $                  2,631.00
          Sub-Total..................................................................................... $3,332,406.00
             Less Escrow Balance............................................................... $( 140,000.00)
          Total.............................................................................................. $3,192,406.00

     that shall bear interest at the statutory rate provided in Florida Statute §55.03.

        2. Lien on Property. Plaintiff holds a lien for the total sum superior to all claims or estates
     of Defendant(s), on the following described property located in Broward County, Florida.

          Lot 9, DEL LAGO ISLE, according to the Plat thereof, as recorded in Plat Book 42, at Page
                 Case 20-21121-LMI        Doc 9    Filed 10/20/20    Page 35 of 55
                                                                             CaseNo: CACE19025416
                                                                             Page 2 of 4




2, of the Public Records of Broward County, Florida.

  a/k/a 2501 Del Lago Drive, Ft. Lauderdale, FL 33316

  3. Sale of Property. If the total sum with interest at the rate described in paragraph 1 and
all costs accrued subsequent to this Judgment are not paid, the Clerk of this Court shall sell
said property at Public Sale on October 14, 2020, to the highest bidder for cash, except as
described in Paragraph 4 in accordance with Section 45.031, Florida Statutes, by electronic
sale beginning at 10:00 a.m. on the prescribed date at www.broward.realforeclose.com

  4. Costs. Plaintiff shall advance all subsequent costs of this action and shall be
reimbursed for them by the Clerk if Plaintiff is not the purchaser of the property for sale,
provided, however, that the purchaser of the property for sale shall be responsible for the
documentary stamps payable on the certificate of title. If the Plaintiff is the purchaser, the clerk
shall credit Plaintiff's bid with the total sum with interest and costs incurred subsequent to this
Judgment, or such part of it, as is necessary to pay the bid in full.

  5. Distribution of Proceeds. On filing the certificate of title the clerk shall distribute the
proceeds of the sale, so far as they are sufficient by paying: first, all of Plaintiff's costs; second,
documentary stamps affixed to the certificate; third, Plaintiff's attorney's fees; fourth, the total
sum due to Plaintiff, less the items paid, plus interest at the rate prescribed in paragraph 1
from this date to the date of the sale; and by retaining any remaining amount pending to the
further order of this Court.

  6. Right of Redemption/Right of Possession. On filing the Certificate of Sale, Defendant(s)
and all persons claiming under or against Defendants since the filing of the Notice of Lis
Pendens shall be foreclosed of all estate or claim in the property, and Defendant’s right of
redemption as prescribed by Section 45.0315, Florida Statute (2013) shall be terminated,
except as to claims or rights under Chapter 718 or Chapter 720, Florida Statutes, if any. Upon
the filing of the Certificate of Title, the person named on the Certificate of Title shall be let into
possession of the property and upon application by the purchaser or purchasers and payment
of the appropriate fees and costs, the Clerk of the Court is hereby specifically authorized and
directed to issue a Writ of Possession against named Defendant(s) for
the premises and the Sheriff is hereby specifically authorized and directed to serve the Writ of
Possession forthwith. Notwithstanding the foregoing, this paragraph is subject to the
provisions of the Protecting Tenant At Foreclosure Act of 2009, as amended.

  7. Attorney’s Fees. The Court finds, based upon the affidavits/testimony presented and
upon inquiry of counsel for the Plaintiff that 12.00 hours were reasonably expended by
Plaintiff’s counsel and that an hourly rate of $375.00 is appropriate. Plaintiff’s counsel
represents that the attorney’s fees awarded does not exceed its contract fee with the Plaintiff.
 The Court finds that there is no reduction or enhancement factors for consideration by the
Court pursuant to Florida Patients Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985).

  8.   Jurisdiction Retained. Jurisdiction of this action is retained to enter further orders that
                 Case 20-21121-LMI       Doc 9    Filed 10/20/20    Page 36 of 55
                                                                            CaseNo: CACE19025416
                                                                            Page 3 of 4




are proper, including without limitation, a motion for the taxation of additional attorney’s fees
and court costs pursuant to FRCP 1.525, a deficiency judgment and/or a writ of possession.

  9. Other. The Plaintiff may assign the Judgment or the bid to a third party without further
Order of the Court. If the Plaintiff or the Plaintiff's assignee is the purchaser at the sale, the
Clerk shall credit on the bid of the Plaintiff or Plaintiff's assignee the total sum herein found to
be due the Plaintiff or such portion thereof as may be necessary to pay fully the bid of the
Plaintiff or Plaintiff's assignee.



 IF THE PROPERTY IS SOLD AT PUBLIC AUCTION, THERE MAY BE ADDITIONAL
MONEY FROM THE SALE AFTER PAYMENT OF PERSONS WHO ARE ENTITLED TO BE
PAID FROM THE SALE PROCEEDS PURSUANT TO THIS FINAL JUDGMENT.



 IF YOU ARE A SUBORDINATE LIEN HOLDER CLAIMING A RIGHT TO FUNDS
REMAINING AFTER THE SALE, IF ANY YOU MUST FILE A CLAIM WITH THE CLERK NO
LATER THAN THE DATE THAT THE CLERK REPORTS THE FUNDS AS UNCLAIMED. IF
YOU FAIL TO FILE A CLAIM, YOU WILL NOT BE ENTITLED TO ANY REMAINING FUNDS.



 IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FUNDS YOURSELF.
YOU ARE NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER REPRESENTATION
AND YOU DO NOT HAVE TO ASSIGN YOUR RIGHTS TO ANYONE ELSE IN ORDER FOR
YOU TO CLAIM ANY MONEY TO WHICH YOU ARE ENTITLED. PLEASE CHECK WITH
THE CLERK OF THE COURT OF BROWARD COUNTY WITHIN TEN (10) DAYS AFTER
THE SALE TO SEE IF THERE IS ADDITIONAL MONEY FROM THE FORECLOSURE SALE
THAT THE CLERK HAS IN THE REGISTRY OF THE COURT.



  IF YOU DECIDE TO SELL YOUR HOME OR HIRE SOMEONE TO HELP YOU CLAIM THE
ADDITIONAL MONEY, YOU SHOULD READ VERY CAREFULLY ALL PAPERS YOU ARE
REQUIRED TO SIGN, ASK SOMEONE ELSE, PREFERABLY AN ATTORNEY WHO IS NOT
RELATED TO THE PERSON OFFERING TO HELP YOU, TO MAKE SURE THAT YOU
UNDERSTAND WHAT YOU ARE SIGNING AND THAT YOU ARE NOT TRANSFERRING
YOUR PROPERTY OR THE EQUITY IN YOUR PROPERTY WITHOUT THE PROPER
INFORMATION.
IF YOU CANNOT AFFORD TO PAY AN ATTORNEY, YOU MAY CONTACT THE COUNTY
LEGAL AID OFFICE OF LEGAL AID SERVICE OF BROWARD COUNTY, INC., 491 N.
STATE ROAD 7, PLANTATION, FL 33317, PHONE: (954) 765-8950. TO SEE IF YOU
QUALIFY FINANCIALLY FOR THEIR SERVICES. IF THEY CANNOT ASSIST YOU, THEY
              Case 20-21121-LMI    Doc 9   Filed 10/20/20   Page 37 of 55
                                                                  CaseNo: CACE19025416
                                                                  Page 4 of 4




MAY BE ABLE TO REFER YOU TO A LOCAL BAR REFERRAL AGENCY OR SUGGEST
OTHER OPTIONS. IF YOU CHOOSE TO CONTACT BROWARD COUNTY AID SERVICES
FOR ASSISTANCE, YOU SHOULD DO SO AS SOON AS POSSIBLE AFTER RECEIPT OF
THIS NOTICE.


DONE and ORDERED in Chambers, at Broward County, Florida on 09-09-2020.


                                                     CACE19025416 09-09-2020 3:59 PM
                                                 Hon. Andrea Gundersen
                                                     CIRCUIT JUDGE
                                               Electronically Signed by Andrea Gundersen
Copies Furnished To:
David R Roy , E-mail : david@davidrroy.com
David R Roy , E-mail : teyvon@davidrroy.com
Thomas G Sherman , E-mail : gryska@uniontitleservices.com
Thomas G Sherman , E-mail : Griska@uniontitleservices.com
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 38 of 55
                                              EXHIBIT    "D"
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 39 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 40 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 41 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 42 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 43 of 55
                   Case 20-21121-LMI                      Doc 9             Filed 10/20/20                         Page 44    of 55
                                                                                                                         Main File No. 200249          Page # 5 of 16


                                           Supplemental Addendum                                                         File No.   200249
Borrower           N/A
Property Address   2501 Del Lago Dr
City               Fort Lauderdale                           County   BROWARD                              State    FL              Zip Code   33316
Lender/Client      A & S Capital




       • GP Residential: Market Area Description - Boundaries, Description, Conditions
       AREA BOUNDARIES ARE: E LAS OLAS BLVD TO THE NORTH, SE 17 ST TO THE SOUTH, CORDOVA RD TO THE WEST
       AND SEA BREEZE BLVD TO THE EAST. SUBJECT'S AREA IS MAINLY COMPRISED OF WATERFRONT, CUSTOM BUILT,
       HIGH-END SINGLE FAMILY HOMES. A GENERAL MARKET ANALYSIS OF SUBJECT'S MARKET AREA, FOR THE TWELVE
       MONTH PERIOD PRIOR TO THE EFFECTIVE DATE OF REPORT, REVEALED A 16% DECLINE IN THE MEDIAN SALE
       PRICE, BETWEEN THE 1st & 2nd HALF OF THAT SAME TIME FRAME PERIOD. ABSORPTION RATE WITHIN SUBJECT'S
       MARKET AREA, IN SAID TIME FRAME PERIOD, WAS 7.42 SALES/MONTH. CURRENT SUPPLY OF AVAILABLE
       INVENTORY FOR SALE IS 13.61 MONTHS. FORECLOSURES AND SHORT SALES ARE NOT A FACTOR WITHIN
       SUBJECT'S MARKET AREA; 2% OF ALL SALES WERE REO'S & SHORT SALES. AT PRESENT, 3% OF ALL SALES
       AVAILABLE FOR SALE, ARE REO'S & SHORT SALES. GIVEN THE LACK OF ONE SINGLE PREDOMINANT SALE PRICE IN
       SUBJECT'S MARKET AREA, THE MEDIAN SALE PRICE HAS BEEN REPORTED IN THE "ONE-UNIT HOUSING" OF THE
       NEIGHBORHOOD SECTION OF THIS REPORT.
        AS PER THE FLORIDA REALTOR'S MONTHLY MARKET SUMMARY FOR 08/2020 BROWARD COUNTY, THE MEDIAN
       SALE PRICE FOR THE SINGLE FAMILY HOME MARKET INCREASED 12.5% BETWEEN 08/2019 AND 08/2020.
       FINANCING IS AVAILABLE FROM A VARIETY OF SOURCES FOR QUALIFIED BUYERS.
       COVID-19 AKA CORONAVIRUS: DUE TO THE RECENT OUTBREAK OF COVID-19 (CORONAVIRUS), THE REAL ESTATE
       MARKET COULD EXPERIENCE A NEGATIVE IMPACT ON MARKETING TIME FRAMES AND/OR MARKET VALUES,
       HOWEVER, AS OF THE PRESENT TIME, NOT ENOUGH TIME HAS PASSED AND STILL PREMATURE, SO AS TO
       REFLECT ANY POSSIBLE MARKET REACTION TO THIS ONGOING PANDEMIC. NONE THE LESS, THE CLIENT SHOULD
       BE AWARE THAT THIS ASSIGNMENT IS BASED ON HISTORIC SALE DATA IN WHICH MOST IF NOT ALL MARKET DATA
       WAS GENERATED BEFORE MARCH 3, 2020, DATE IN WHICH THE FEDERAL RESERVE CUT FEDERAL FUND RATES BY
       0.5%. SUBSEQUENT TO THIS RATE CUT, THE FEDERAL RESERVE CUT RATES FURTHER BY ANOTHER 1% ON
       MARCH 15, 2020 AND THUS, MAKING THIS PANDEMIC A REAL THREAT TO MOST HOUSING MARKET CONSUMERS.
       THE MARKET SHOULD CONTINUE TO BE MONITORED FOR ANY POTENTIAL IMPACT ON MARKET TRENDS.
       CURRENTLY, LOW INTEREST RATES ARE FUELING THE MARKET.




                                      Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 45 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 46 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 47 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 48 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 49 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 50 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 51 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 52 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 53 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 54 of 55
Case 20-21121-LMI   Doc 9   Filed 10/20/20   Page 55 of 55
